Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is hampered by an awkward construction that elicits questions as to Applicants’ intent.  Specifically, whereas it is believed based on the description of the method in claim 12 that Applicant means to say that the article is fluorinated and that its coefficients of rolling resistance and static friction are reduced and raised respectively relative to those of the article prior to being fluorinated, the possibility that the claim is instead directed to an ordinary, unmodified siloxane rubber and stipulating that IF that rubber were to undergo fluorination said coefficients would change in magnitude cannot be fully discounted.  Claim 1 does not expressly characterize the molded body as fluorinated.
It will be presumed for the purpose of evaluating the instant invention defined by claim 1 against the prior art that Applicant intends to recite a fluorinated silicone rubber and, therefore, all the property limitations disclosed in the dependent claims that follow are those of the fluorinated silicone.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillan et al., U.S. Patent Application Publication No. 2017/0306120.
McMillan discloses an optical semiconductor encapsulated with a hydrosilylation-crosslinked polysiloxane [0022,0032] where the surface of the sealant material is fluorinated at its surface [0008]. Significantly, the conditions of fluorination delineated in [0033-0034] and in Example 1 are essentially completely coincident with those set forth in [0022] of the Specification.  
The reference admittedly is silent as to the changes in the coefficients of rolling resistance and static friction and the magnitude of the contact angle resulting from the fluorination treatment.  However, to the the extent that a gaseous mixture comprising similar concentrations of fluorine gas in admixture with nitrogen gas act upon silicone rubbers derived from a vinyl-functional siloxane base polymer under comparable temperatures and for similar durations, the various limitations defined by claims 2, and 4-8 would be inherently met by resulting prior art fluorinated silicone encapsulants.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art documents numerous examples of articles of commerce comprising polysiloxane elastomers that have been treated with a fluorine gas, often under similar conditions to those outlined in the instant Specification.  Included among these are Mori, JO 2016-079314 and Nonaki, JP 2016-126923.  To the extent that they fail to render unpatentable anything more than is already rejected due to the teachings of McMIllan, and in the name of brevity, no formal explanation of their relevance will be proffered at the present time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

October 8, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765